Lundberg Stratton, J.,
dissenting. I respectfully dissent because I believe the majority reads more into R.C. 3937.31 than was intended by the General Assembly. Although the statute is not a model of clarity, I believe that the majority’s interpretation creates more confusion, rather than providing clarification.
R.C. 3937.31(A) provides that “[e]very automobile insurance policy shall be issued for a policy period of not less than two years or guaranteed renewable for successive policy periods totaling not less than two years. ” (Emphasis added.) I believe that this language simply means that an insurer must provide coverage for a minimum of two years without a reduction in benefits. I agree with the analysis by this court in Benson v. Rosler (1985), 19 Ohio St.3d 41, 19 OBR 35, *255482 N.E.2d 599. The Benson court reasoned that statutes enacted after an insurance policy is issued “are incorporated into any renewal of such policy if the renewal represents a new contract of insurance separate from the initial policy.” Id. at 44, 19 OBR at 37, 482 N.E.2d at 602.
This approach would simplify an insured’s review of the applicable law when a claim is made. An insured or his or her attorney need only determine the initial term and contract length of the policy. Any renewal of the policy would incorporate current law.
In addition, the Benson court recognized that R.C. 3937.31 provides that an insurance company may issue a policy for a period of six months with the option to renew for an additional six-month period. When a policy is written for a specific period, it may be considered a term policy, not a continuing policy, and each renewal policy may be considered a new c'ontract.
I agree with the appellee that Benson controls and that a renewal policy may constitute a new contract that simply renews the terms of the prior contract for a subsequent period. The insurance company agrees to provide insurance coverage in exchange for the insured’s payment of a premium for the coverage. R.C. 3937.31(A) merely requires the insurer to guarantee the same coverage to an insured for the first two years. The statute does not require the insurer to issue a two-year contract.
There is nothing in the language of R.C. 3937.31 that prohibits successive term insurance policies. To read such prohibitive language into R.C. 3937.31 renders the phrase “or guaranteed,renewable for successive policy periods totaling not less than two years” meaningless. The majority now mandates automatic two-year contracts and prohibits successive term contracts, a result that is clearly not evident in a plain reading of the statute. Now that each insurance contract extends for a minimum of two years, many insureds may be precluded from the benefit of any change in the law that may occur during that two-year period.
Insureds must now determine when each two-year policy commenced, a difficult task, especially for those who have maintained a long-term contractual relationship with one insurer. Once again, the majority injects chaos into the insurance field.